Citation Nr: 1716163	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-41 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

4.  Entitlement to service connection for a right eye disability.

5.  Entitlement to service connection for hypertension to include as secondary to Agent Orange exposure.

6.  Entitlement to service connection for the residuals of stroke to include as secondary to hypertension and Agent Orange exposure. 



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from September 1960 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ('advanced age" is defined as 75 years or more years of age).

The Board is granting service connection for bilateral hearing loss and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to an incident of service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, post-service VA examinations indicate diagnoses of bilateral hearing loss. 

In regard to element (2), in-service incurrence, the Veteran contends he has current hearing loss is due to military service to include his duty as a vehicle mechanic.  He is capable of describing and reporting his noise exposure in service.  

In regard to element (3), causal relationship, the record contains a May 2015 VA medical opinion which is against the claim.  In providing the opinion, the VA audiologist indicated that his post service occupation as a vehicle mechanic for 30 years was more than likely the cause of his hearing loss.  The examiner noted that the Veteran had normal hearing and there was no evidence of significant threshold shifts from 1972 to 1981.  However, the Board noted that under governing case law, the absence of hearing loss in service is not always fatal to a claim.  See 38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, strictly speaking there is evidence of hearing loss according to Hensley.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Id.  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

According to the holding in Hensley, however, it is not necessary the Veteran have had this degree of hearing loss while in service, or even within the one-year presumptive grace period following his discharge from service for the initial manifestation of sensorineural hearing loss, in particular, to the minimally required degree of at least 10-percent disabling as an organic disease of the nervous system to warrant presuming it was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Instead, he need only now have this degree of hearing loss, or at least at some point since the filing of his claim, and have evidence linking this present-day hearing loss to his military service, such as to exposure to excessively loud noise while in service, as opposed to other unrelated or intercurrent factors or causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The record contains a September 1960 audiogram, which the Board is unable to interpret.  

The audiogram from the July 1972 reenlistment examination revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 5, 5, 5, and 5 decibels, respectively and in the left ear 15, 5, 5, 15, and 5, respectively. 

The audiogram from the March 1977 examination revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 15, 15, 5, 10, and 0 decibels, respectively and in the left ear 20, 10, 15, 0, and 15, respectively.

The audiogram from the September 1978 examination revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 5, 0, 5, and 10 decibels, respectively and in the left ear 20, 15, 15, 20, and 15, respectively.  When subsequently examined in February 1981 prior to his separation from service, an audiogram revealed pure tone thresholds in the right ear of 5, 5, 5, 0, and 10 decibels, respectively and in the left ear 20, 20, 15, 15, and 15, respectively.  Although the VA audiologist noted there was not a significant shift in thresholds, there is evidence of hearing loss during which the audiologist did not offer comments. 

This examiner did not comment on the Veteran's reports of inservice hearing problems.  As acknowledged by the examiner, the Veteran did spend 23 years inservice, also as a vehicle mechanic.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined a VA compensation examination and opinion were inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  The Board acknowledges that his military noise exposure does not have to be the sole contributor to the development of hearing loss.  This VA examiner did not rule out the fact that his in-service exposure may have, in part, been a contributing factor in the development of hearing loss.  Moreover, the RO has granted service connection for tinnitus.  As such, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for bilateral hearing loss is warranted.

This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.  


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

VA examinations were conducted in May 2015 to determine the etiology of the Veteran's right eye, back, and right knee disabilities.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

In regard to the right eye disability, the service treatment records (STRs) show on enlistment, no visual defect was noted.  The Veteran also sustained an injury to the right eye while playing handball in December 1965.  Diagnoses of myopia, astigmatism, and presbyopia were noted on examination in April 1970.  VA examination was conducted in May 2015.  The examiner determined that the Veteran's vision complaints were more likely than not secondary to uncompensated refractive error and age related cataracts.  Refractive errors of the eyes are congenital or developmental defects and are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  

VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury during service that caused a resultant disability).  Additional commentary is needed. 

In regard to the low back and right knee disabilities, the Veteran received treatment for back pain and muscle spasm in November 1973.  He was treated for right knee strain in February 1970.  There were knee problems noted on the July 1972 reenlistment examination.  As noted, VA examination was conducted in May 2015.  The VA examiner determined that arthritis of the right knee and low back was unrelated to military service.  Concerning the diagnosed DJD of the lumbar spine, the examiner determined that there was "no significant evidence in military records provided."  Concerning the right knee disability the examiner determined that the right knee strain suffered was not severe enough to lead to the development of DJD of the right knee.  The Board finds that both statements are conclusive in nature and does not take into consideration the Veteran's reports of inservice and post service symptoms.  In fact, it is not clear from the examination report as to whether the examiner elicited a history of the Veteran's inservice and post service symptoms.  Additional commentary is needed.   

The Veteran further claims that he has hypertension secondary to Agent Orange exposure.  Furthermore, he claims that his hypertension led to a cerebral infarct.  See private medical records dated between February and June 2016 which include diagnoses of hypertension and cerebral ischemia.  VA examination and opinions are needed.  The examiner must provide an opinion on whether the Veteran's hypertension was caused by active service, to include herbicide exposure.  The Board highlights the Institute of Medicine's 2006, 2010, and 2012 reports confirming that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..." See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran's e-file to be reviewed by an appropriate examiner to determine the nature and etiology of any right eye conditions that presently exist.  The examiner should discuss the particulars of this Veteran's medical history.  

Based on a review of the record, the examiner should answer the following questions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis of cataracts that the Veteran now has, was manifested during, or is medically related to, his active military service, based on any trauma the Veteran suffered during the in-service handball accident?

(b) Is it at least as likely as not (a 50 percent probability or greater) that any residual that the Veteran now has, to include blurry vision, was manifested during service, or is otherwise medically related to, his active military service, based on any trauma the Veteran suffered during the in-handball accident?  

(c) With respect to the Veteran's refractive error of the eyes, to include myopia, astigmatism, hyperopia and presbyopia, did the Veteran suffer any superimposed injury to his right eye, based on any trauma the Veteran suffered at the time of and following the in-service handball accident?  If the answer is "yes," did such injury superimposed upon the Veteran's refractive error of the right eye, to include myopia, astigmatism, hyperopia and presbyopia, result in any additional eye condition, namely an accelerated rate of decreased visual acuity in the right eye, and/or cataracts?

An examination is only required if deemed necessary by the examiner. 

A fully articulated medical rationale (why) for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2.  The RO should also provide the Veteran an orthopedic examination concerning the nature and etiology of the low back and right knee disabilities. 

The examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the low back and right knee disabilities are etiologically related to the Veteran's period of active service.  The examiner should provide a detailed explanation for the opinion.

Because the Veteran is competent even as a lay person to report symptoms of low back and right knee difficulties, the examiner must specifically address the Veteran's report of any manifestation both during and after his active service in determining whether any disability is related to military service. 

The examiner must discuss the rationale of the opinion (why), whether favorable or unfavorable, if necessary citing to specific evidence in the e-file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for relevant medical and other history.  Review includes considering this remand. 

3.  Forward the Veteran's e-file for an examination to determine the etiology of the Veteran's hypertension and stroke.  The clinician is requested to review the e-folder, to include this remand.  The clinician is asked to opine on the following: 

a) State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to active service, to include his presumed exposure to herbicides in the Republic of Vietnam.

b) State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cerebral infarct was caused by his military service to include hypertension via Agent Orange exposure. 

The clinician should reconcile his or her opinion with the NAS study indicating that there is "limited or suggestive evidence of an association between hypertension and [Agent Orange]." 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

4.  Thereafter, ensure any other development deemed warranted is performed, and readjudicate the Veteran's claims.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


